DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 8-11,13,15-16,18-19 and 27-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 16, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 10, 16, and 27, the phrase "pipe-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "pipe-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In addition, applicant's use of the suffix "-like" renders the claims indefinite as it is unclear what the definitive distinction would be between an element that is "like" another element as compared to 
Regarding claim 16, the term “precise opposition” renders the claims indefinite as it is unclear what the definitive distinction would be between an element that is "precise" as compared to one that is "not precise"  with respect to the element in question. As such the metes and bounds of the claims cannot be determined.
Regarding claim 16, the term “by interacting with each other” is unclear to the examiner as to what exactly is “interacting” and what is not “interacting” with each other. Therefore, the claim is indefinite. 

Determination of Allowable Subject Matter
It is noted wherein a prior art rejection has not been applied to the claims as they appear to encompass limitations that differ in scope as compared to the teachings of the prior art cited. Putoud (FR 2895057) is considered to be the closest available prior art. However, a further assessment on the allowability of the claims will be needed based on the manner in which Applicant overcomes the rejections under 35 U.S.C. 112(b) stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biddell et al (U.S. Patent No. 9,289,825) discloses a latchable connector where the connection is made in a linear motion.
Beck (U.S. PGPub No. 2017/0001516) discloses a similar invention to the present application but does not comprise linear guide elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679